On appeal we review judgment in habeas corpus proceedings wherein appellant, being charged with the offense of murder in the first degree and being held in custody under such charge, was denied bail. *Page 326 
We have reviewed the evidence as disclosed by the transcript and find it sufficient to warrant the judgment rendered in the lower court.
We refrain from further comment, because any observations which we might now make could possibly find their way into the trial on the merits and have some influence on the result thereof.
No error appearing in the record, the judgment is affirmed.
So ordered.
Affirmed.
BROWN, C. J., WHITFIELD and ADAMS, JJ., concur.